                                                                                  U.S. Department of Justice

                                                                                  United States Attorney
                                                                                  Southern District of New York


                                                                                  The Silvio J. Mollo Building
                                                                                  One Saint Andrew’s Plaza
                                                                                  New York, New York 10007


                                                                                  May 20, 2021
               BY CM/ECF
               Honorable Vernon S. Broderick
               United States District Judge
               Southern District of New York
               Thurgood Marshall U.S. Courthouse
               40 Foley Square
               New York, New York 10007

                        Re:      United States v. Starlyn Soto, 20 Cr. 211 (VSB)

               Dear Judge Broderick:

                      The Government respectfully writes to request a 45-day adjournment of the conference in
               the above-referenced matter currently scheduled for May 20, 2021 at 10:00 a.m.

                       The parties have continued to have specific conversations about a resolution to this matter,
               as discussed in prior filings on September 8, 2020, and February 18, 2021. In light of the ongoing
               COVID-19 pandemic and the impact that the pandemic has had on the parties’ continuing
               discussions regarding a pre-trial disposition, the parties jointly request that the Court adjourn the
               upcoming conference for approximately 45 days.

                       For the same reasons, if the Court grants the adjournment, the Government further requests
               that time be excluded in the interest of justice, pursuant to Title 18, United States Code, Section
               3161(h)(7)(A), until the rescheduled conference date. Defense counsel has consented to this
               request.

                                                                                  Respectfully,
                                    5/20/2021
                                                                                  AUDREY STRAUSS
The status conference scheduled for May 21, 2021 is hereby adjourned
                                                                                  United States Attorney
to July 9, 2021 at 10:00 a.m. The adjournment is necessary to permit the
parties time to continue discussing a pretrial disposition of this matter.
                                                                            By:    /s/ Kedar S. Bhatia
The Court finds that the ends of justice served by granting a
                                                                                  Elinor L. Tarlow
continuance outweigh the best interests of the public and the defendant
in a speedy trial. Accordingly, it is further ordered that the time between
                                                                                  Kedar S. Bhatia
May 21, 2021 and July 9, 2021 is hereby excluded under the Speedy
                                                                                  Samuel P. Rothschild
Trial Act, 18 U.S.C. 3161(h)(7)(A), in the interest of justice
                                                                                  Assistant United States Attorneys
                                                                                  (212) 637-1036 / 2465 / 2504
               CC:      Ariel Werner, Esq. (by CM/ECF)
                        Christopher Flood, Esq. (by CM/ECF)
